DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2022 has been entered.
Response to Amendment
The amendment filed 07/03/2022 has been entered.  Claims 1-11 and 14-16 remain pending in the application.  Applicant’s cancellation of claim 16 has overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 04/18/2022.
Claim Interpretation
The examiner interprets the term “individual particle size” in claims 4 and 15 to mean in light of the specification that each individual metal particle has a size within the instantly claimed size range, where the size can be a diameter or average diameter of the metallic particle [0034, instant spec].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 5387380 A) herein Cima, in view of Kritchman et al. (WO 2015056230 A1) herein Kritchman.
Referring to claim 4, Cima teaches:
3D printing layers of metal powder [Column 2 line 65-Column 3 line 1, Cima]
Wherein when printing small particles, including sizes of 5 microns or smaller, the particles are deposited in a wet state in a liquid vehicle [Column 8 lines 60-65, Cima]
The use of a water-soluble binder with the powdered material in an embodiment [Column 6 lines 32-35, Cima].  Cima further teaches strengthening layers prior to printing through application of binder that is weaker or less permanent than the binding mechanism implemented by the printing process itself in order to resist cratering, splattering, and void formation [Column 12 lines 49-64, Cima], one method of doing so is to incorporate with the spread powder layer a fixative that is activated after spreading for example a water-soluble polymer that acts as a secondary binder or linking material that will link powder together as it dries [Column 13 lines 51-61, Cima].
Evaporating some of the liquid used for depositing the powder through heating before depositing the next layer or applying a binder [Column 8 line 67-Column 9 line 6, Cima].
The examiner notes that the application of a liquid binder, such as the latex binder, would be considered the printing process and so the use of a water-soluble binder which links the powder together as it dries can be considered as meeting the limitation of “having the metallic particles bound within the build material layer by the water-soluble binder” which occurs prior to the application of a water-insoluble binder.
Applying a liquid binder selectively to form the three-dimensional part [Column 3 lines 2-6, Cima] wherein the binder can be a latex binder, a water-insoluble binder, applied to select locations to form the printed component [Column 6 lines 32-48, Cima].
The use of a doctor blade for spreading the deposited material [Column 6 lines 50-58, Column 15 lines 9-10, Cima] or a roller [Column 5 lines 36-39, Cima].
Cima discloses that particles of 20 microns or larger are preferably deposited in a dry state whereas particles of 5 microns or smaller can be deposited either in a dry or wet state [Column 8 lines 60-65, Cima] but does not specify the state for particles of more than 5 microns and less than 20 microns.  Kritchman teaches that micro particles, of 0.5-50 microns in size, of any required material including metals, polymers, and salts may be dispersed in a carrier liquid to serve as an ink that is dispensed through an inkjet [page 11 line 28-page 12 line 5, Kritchman].  Cima teaches that “known techniques used in the fields of colloidal science and powder dispersion chemistry can be used to provide desired uniform depositions of such powders” [Column 4 lines 63-65, Cima].  The examiner submits that it would be obvious to one of ordinary skill in the art to use inkjet printing as a method of depositing particles of more than 5 microns and less than 20 microns in a wet state by the method of Cima in view of Kritchman.  The examiner notes that the overlap of the particle sizes of the instant application and that of Cima modified by Kritchman is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cima teaches that powders can be deposited in a liquid vehicle such as an aqueous suspension, which the examiner submits meets the limitation of using water in the slurry [Column 4 line 67-Column 5 line 1, Cima], alternatively the examiner submits it would be obvious to one skilled in the art that if printing water-soluble binders as a secondary binder or linking material with the powder then water would be a suitable liquid vehicle for the powder and water-soluble binder combination.  
Regarding claim 5, as discussed above Cima modified by Kritchman teaches heating to evaporate some of the liquid used for depositing the powder before depositing the next layer [Column 8 line 67-Column 9 line 6, Cima].
Regarding claim 6, Cima modified by Kritchman teaches evaporating of the binder carrier liquid, the equivalent of the patterning fluid, and thermal curing of the binders through heating of the binder material for the purpose of hardening the layers [Column 11 lines 1-15, Cima].
Regarding claim 7, Cima modified by Kritchman teaches:
Depositing the powder in sequential layers [Column 3 line 1, Cima], wherein as discussed above the powder is deposited along with a water-soluble binder using water as a liquid vehicle.
The evaporation of the build slurry occurring before the next layer is deposited and before ink-jet binder printing [Column 9 lines 1-3, Cima], the equivalent of applying the patterning fluid.
The hardening of layers before applying the next layer of material [Column 10 lines 58-64, Cima], the hardening as discussed above involving the removing of liquid from the patterning fluid and the thermal curing of the binders [Column 11 lines 1-15, Cima].
The sintering of the part by applying heat after removing unprinted regions [Column 13 lines 22-23, Cima].
Regarding claim 8, Cima modified by Kritchman teaches removal of the printed structure that has not been subjected to application of the latex binder can be removed through sonication in water [Column 3 lines 6-11, Column 6 lines 35-38, Cima], wherein removal of the unprinted regions occurs before sintering [Column 13 lines 22-23, Cima].
Regarding claim 9, Cima modified by Kritchman teaches the removal of the binder during the heating process [Column 9 lines 38-40, Cima], the heating process further comprising sintering [Column 13 lines 22-23, Column 17 lines 15-17, Cima].
Regarding claim 10, as discussed above Cima modified by Kritchman teaches:
Depositing the powder in sequential layers [Column 3 line 1, Cima], wherein as discussed above the powder is deposited along with a water-soluble binder using water as a liquid vehicle.
The use of heating to evaporate some of the liquid used for depositing the powder before depositing the next layer [Column 8 line 67-Column 9 line 6, Cima].
The hardening of layers before applying the next layer of material [Column 10 lines 58-64, Cima], the hardening as discussed above involving the removing of liquid from the patterning fluid and the thermal curing of the binders [Column 11 lines 1-15, Cima].
The sintering of the part by applying heat after removing unprinted regions [Column 13 lines 22-23, Cima].
Regarding claim 11, Cima modified by Kritchman discloses that the typical thickness of the printed material is 100-200 microns [Column 3 lines 61-67, Cima].  The examiner notes that the overlap of the layer thicknesses of Cima modified by Kritchman and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 15, the examiner notes that the limitations of claim 15 are shared with claims 4-9 which are met by Cima modified by Kritchman as discussed above.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 5387380 A) herein Cima, in view of Kritchman et al. (WO 2015056230 A1) herein Kritchman, in further view of Benichou et al. (US 2016/0236372 A1) herein Benichou.
As discussed above claim 4 is unpatentable over Cima modified by Kritchman.  Regarding claim 14, Cima modified by Kritchman does not specify a weight ratio of powder to use in the ink, however the examiner submits that the use of particles comprising 40-60 wt.% of the ink composition would have been obvious in view of Benichou.  Benichou teaches the use of inks for 3D printing using ink jet print heads [0010, Benichou] wherein the carrier vehicle is approximately 40-60 weight% of the ink composition [0030, Benichou] and particles are also 40-60 weight% of the ink composition [0029, Benichou] wherein the particle sizes are less than 2 µm [0026-0027, Benichou] and the carrier liquid can be water as an exemplary example [0074, Benichou].  The examiner submits that it would have been obvious to one of ordinary skill in the art to use 40-60 weight% of powder in the ink composition of Cima modified by Kritchman as an art recognized weight ratio for forming stable ink compositions because Benichou teaches printing ink jet printing using overlapping particle sizes with Cima modified by Kritchman and similarly uses an aqueous carrier liquid.  See MPEP 2144.06(II).  The examiner notes that the overlap of the weight% of particles of the instant application and Cima modified by Kritchman and Benichou is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 15-16 have been considered but are moot in view of the new grounds of rejection over Cima in view of Kritchman.  However, some of the applicant’s arguments appear to still pertain to the disclosure of Cima and Kritchman and will accordingly be addressed below.
Applicant's arguments filed 07/03/2022 have been fully considered but they are not persuasive.
Applicant argues that the paragraph [0412] of document US 2021/0354365 A1 does not appear in the document WO 2015056230 A1, wherein the paragraph is used to teach that water is a safer, more user friendly, and cheaper solvent and further that in US 2021/0354365 A1 is not teaching the use of water as a carrier liquid but rather for removing the support structure.  This is persuasive because as applicant noted the document WO 2015056230 A1 does not recite the use of water, however the examiner notes that paragraph [0412] was relied upon as an alternative rejection to the examiners submission that it would have been obvious to one of ordinary skill in the art that water would be a suitable liquid vehicle for powders using water-soluble binders.
Applicant further argues that Cima teaches that water soluble binders are used specifically for powder granules in a pressing operation and does not teach using water soluble binders in a slurry with water and a water-soluble binder.  The examiner cannot concur.  This argument is not persuasive because Cima teaches that "known techniques used in the fields of colloidal science and powder dispersion chemistry can be used to provide desired uniform depositions of such powders" [column 4 lines 63-55, Cima], "removal of the printed component would be achieved by using a water soluble binder for the spray dried granule and a latex binder for the ink jet printing" [column 6 lines 32-35], and further that water soluble polymers can be used to perform loose linking or binding and provide an active chemical function [column 13 lines 34-66].  It would be obvious to one of ordinary skill in the art that ink jet printing is a known technique in colloidal science and that water soluble binders can be used as in multiple embodiments of Cima for providing loose linking or binding and provide an active chemical function wherein the powder not bound by an insoluble binder could be removed.
Applicant further argues that as amended the recitations of claims 4 and 15 of “evaporating at least some of the water from the slurry layer to form a build material layer having the metallic particles bound within the build material layer by the water-soluble binder” whereas Cima does not teach nor suggest metallic particles bound within a build material layer prior to application of a liquid binder material.  The examiner cannot concur.  As discussed above, Cima discloses strengthening layers prior to printing through application of binder that is weaker or less permanent than the binding mechanism implemented by the printing process itself in order to resist cratering, splattering, and void formation [Column 12 lines 49-64, Cima], one method of doing so is to incorporate with the spread powder layer a fixative that is activated after spreading for example a water-soluble polymer that acts as a secondary binder or linking material that will link powder together as it dries [Column 13 lines 51-61, Cima].  The examiner submits the use of a water-soluble polymer acting as a secondary binder that is activated by drying meets the limitation of “evaporating at least some of the water from the slurry layer to form a build material layer having the metallic particles bound within the build material layer by the water-soluble binder”.
Applicant further argues that Kritchman teaches that the particle size chosen depends on the limitations of a dispensing head and states that the particle size should be equal or smaller than 2 µm as such it is clear that Kritchman is not teaching that any micro particles within its 0.5-50 microns size range can be dispensed through an inkjet dispenser.  The examiner cannot concur.  This is not persuasive because this does not limit the size of the micro particles from 0.2-50 microns, the size of 2µm or smaller for particles is merely an example for when nozzles of 30 µm diameters are used, one of ordinary skill in the art would choose nozzle diameters based on the size of the particles being printed.
Applicant argues that Cima does not teach applying powdered materials using ink-jet printing, whereas the office action said that "Cima similarly teaches applying powdered materials using ink-jet printing".  Applicant is correct that Cima does not specifically teach applying powdered materials using ink-jet printing, however the examiner notes that Cima does teach "known techniques used in the fields of colloidal science and powder dispersion chemistry can be used to provide desired uniform depositions of such powders" [column 4 lines 63-55, Cima] and further that ink-jet systems can supply binders as particles entrained in a liquid [column 11 lines 49-57, Cima] and so it still would have been obvious to one of ordinary skill in the art that particles of a size of 5-20 microns could be printed by the method of Cima in a wet state in view of Kritchman because Kritchman teaches printing micro particles of 0.5-50 microns in size using any required material in a carrier liquid in an inkjet, because inkjet is a known technique in the field of colloidal science and is already recognized by Cima as a method of depositing solid particles in a wet state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734